Citation Nr: 1706866	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  15-14 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to nonservice-connected VA pension benefits, to include special monthly pension based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to February 1956, and from November 1959 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center (PMC) in Milwaukee, Wisconsin.  The claims file was subsequently transferred to the RO in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to nonservice-connected VA pension benefits, to include special monthly pension based on the need for aid and attendance.  Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  

Improved (non-service-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  Pension benefits are paid at the MAPR reduced by the amount of annual income received by the Veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR is located in Appendix B of the VA Adjudication Manual.  The MAPR is increased if a Veteran has a dependent spouse or children; and a Veteran's "annual income" includes his annual income and the annual income of the dependent spouse.  38 U.S.C.A. § 1521(c); 38 C.F.R. § 3.23(d)(4). 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid (in excess of five percent of the MAPR).  Income from Social Security Administration disability benefits is not specifically excluded under 38 C.F.R. § 3.272 and is included as countable income.  Pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse [...], it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274(a).  

The VA Adjudication Procedure Manual provides that if a beneficiary is "maintained in a home, assisted-living facility, or other institution, because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary, or VA has determined the individual is entitled to aid and attendance or housebound benefits..." M21-1MR, Part V, Subpart iii, Chapter 1, Section G.43.h.

Here, in his January 2017 Written Brief Presentation, the Veteran's representative emphasized that the most recent income-net worth and employment statement (VA Form 21-527) of record dated back to January 2011, and that other corresponding financial statements, including Social Security disability benefits information, was also in excess of five years old.  With the lapse of such an extensive period of time, the Veteran's representative argued that it was very possible the Veteran's financial standing has changed, and that the VA should exercise its duty to assist the Veteran by attempting to obtain contemporaneous financial data to determine whether his current income level, minus any and all applicable deductions, preclude him from non-service connected VA pension benefits, to include special monthly pension based on the need for aid and attendance.  

The Board agrees and finds that the evidence currently of record is insufficient to adjudicate the issue on appeal.  As discussed by the Veteran's representative, financial data from 2011, 2012, 2013, 2014, 2015, and 2016 is not part of the record.  As a result, the Board finds that a remand is required to attempt to obtain such information.    

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VA Form 21-0516-1, Improved Pension Eligibility Verification Report (Veteran with Spouse) and VA Form 21-8416, Medical Expense Report, for the purposes of itemizing medical expenses from January 1, 2011, to the present.  

The Veteran is directed to take note that this only includes unreimbursed medical expenses, meaning expenses not reimbursed by insurance.  

2.  Thereafter, to include any other necessary development in light of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, then issue a supplemental statement of the case and return the case to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




